     Case 4:18-cv-00436 Document 54 Filed on 10/09/19 in TXSD Page 1 of 1
                                                                  United States District Court
                                                                    Southern District of Texas

                                                                       ENTERED
                   IN THE UNITED STATES DISTRICT COURT               October 09, 2019
                    FOR THE SOUTHERN DISTRICT OF TEXAS              David J. Bradley, Clerk
                             HOUSTON DIVISION

PAUL R. F. SCHUMACHER,                 §
                                       §
      Plaintiff,                       §
                                       §
v.                                     §      CIVIL ACTION NO. H-18-0436
                                       §
CAPITAL ADVANCE SOLUTIONS,             §
LLC, CHARLES BETTA, AND                §
DAN LOGAN,                             §
                                       §
      Defendants.                      §

                                    ORDER

      Pending before the court is Plaintiff’s Motion for Default

Judgment against Defendant Capital Advance Solutions (Doc. 51).

There is no indication in the record that Plaintiff has complied

with Local Rule 5.5, which requires that motions for default

judgment “be served on the defendant-respondent by certified mail

(return receipt requested).”        Accordingly, Plaintiff has fourteen

days from his receipt of this order to comply with Local Rule 5.5

before the court will consider his motion.

      SIGNED in Houston, Texas, this 9th day of October, 2019.




                                              ______________________________
                                                 U.S. MAGISTRATE JUDGE
